    Case 4:21-cv-10319-MFL-CI ECF No. 22, PageID.337 Filed 04/13/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SCOTT ANDREW WITZKE,

        Petitioner,                                 Case No. 21-cv-10319
                                                    Hon. Matthew F. Leitman
v.

MICHAEL J. BOUCHARD,

        Respondent.
____________________________________________________________________________________/

                 ORDER DENYING PETITIONER’S MOTION
               TO ALTER OR AMEND JUDGMENT (ECF No. 21)
        Petitioner Scott Andrew Witzke is currently facing criminal charges in state

court and is a pre-trial detainee in the Oakland County Jail. Witzke was originally

granted bond by a Judge of the 47th District Court, but he was incarcerated when a

Judge of the Oakland County Circuit Court later revoked his bond. (See Pet., ECF

No. 1.)

        On January 28, 2021, Witzke filed a petition for a writ of habeas corpus in

this Court pursuant to 28 U.S.C. § 2241.1 (See id.) In the petition, Witzke sought an

order reinstating his state court bond. (See id.) The Court set an expedited briefing

schedule on the petition (see Order, ECF No. 7), and held a video hearing on the



1
 The Clerk of the Court received the petition on February 8, 2020 (see Pet, ECF No.
1, PageID.60), and it was and filed on this Court’s docket on February 12, 2021. (See
Dkt.)
                                          1
 Case 4:21-cv-10319-MFL-CI ECF No. 22, PageID.338 Filed 04/13/21 Page 2 of 4




petition on April 6, 2021. For the reasons explained during the motion hearing, the

Court denied the petition. (See Order, ECF No. 19.) At the conclusion of the hearing,

Witzke made an oral motion for a certificate of appealability, and the Court denied

that motion. (See id.)

      Witzke has now filed a motion to alter or amend judgment pursuant to Rule

59(e) of the Federal Rules of Civil Procedure. (See Mot., ECF No. 21.) In the

motion, Witzke asks the Court to reconsider its denial of his habeas petition and the

denial of his oral motion for a certificate of appealability. (See id.)

      The Court has carefully reviewed Witzke’s motion and concludes that he has

not shown any error in the Court’s ruling and/or reasoning that would change the

result of the Court’s decision if corrected. Accordingly, Witzke’s motion (ECF No.

21) is DENIED.

      The Court will address two of Witzke’s arguments. First, he contends that as

a pre-trial detainee proceeding under 28 U.S.C. § 2241, he was not required to obtain

a certificate of appealability to pursue an appeal from the Court’s denial of his habeas

petition. However, the Sixth Circuit recently held that 28 U.S.C. § 2253(c)(1)

“requires certificates of appealability for state pretrial detainees proceeding

under § 2241.” Winburn v. Nagy, 956 F.3d 909, 911 (6th Cir. 2020). Thus, Witzke’s

argument that he need not obtain a certificate of appealability is foreclosed by

controlling precedent.


                                            2
 Case 4:21-cv-10319-MFL-CI ECF No. 22, PageID.339 Filed 04/13/21 Page 3 of 4




      Second, Witzke says that the Court erred when it discussed how the written

order revoking his bond – entered by a Judge of the Oakland County Circuit Court

– failed to reflect the actual reasoning offered by that Judge on the record when he

revoked Witzke’s bond. Witzke makes too much of this portion of the Court’s

discussion. While the Court did offer its view that the Judge’s actual reasoning on

the record comported with the Michigan Court Rules (even if the written order did

not), the Court’s ruling did not depend upon its interpretation of the Judge’s oral

statements on the record. Instead, the Court rested it ruling on Witzke’s inability to

show a violation of the Due Process Clause. In reaching that conclusion, the Court

highlighted the material distinctions between Witzke’s case and the three cases on

which he primarily relied. Witzke has not cited a single case in which any federal

court has granted habeas relief to remedy a state-court bond revocation under

circumstances like those presented here.

      For all of these reasons, the Court declines to reconsider its earlier ruling.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: April 13, 2021




                                           3
 Case 4:21-cv-10319-MFL-CI ECF No. 22, PageID.340 Filed 04/13/21 Page 4 of 4




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 13, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       4
